Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on Aug. 10, 2021 filed after the mailing date of the final Office Action on Dec. 18, 2013.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Continuation of 3 and 12 of PTO-303
The Applicant’s request for entry into AFCP 2.0 is acknowledged and appreciated.
The claim amendments appear to overcome all of the objections and rejections in the most recent final Office action, however, a decision on allowability was not able to be made in the time provided for in the After Final Consideration Pilot Program 2.0. 
	
The amendments add new limitations to the claims which will need to be searched.  Specifically, claim 1 lines 12-13, has been amended to include the limitation, "wherein the membrane comprises at least 10,000 pg/mg of retained basic fibroblast growth factor (bFGF)".  This limitation was not presented in any of the previously examined claims.  The limitation is new, and accordingly, would require a new search and consideration or determination whether the new limitation contain new matter.  

Response to Applicant’s remarks
Response to Rejections under 35 U.S.C. § 103
The Applicant’s remarks are based on the prior art references, Daniel and Tom, failing to teach the new limitations of amended claim 1.  In particular, Applicant argues that Daniel or Tom teach that the placental tissue is expected to retain the concentration of bFGF in unprocessed tissue, however neither of them report what an unprocessed tissue is expected to contain (Remarks pg. 9 para. 2).  Applicant further argues that the amount of bFGF in unprocessed tissue, as disclosed in Appendix A, is expected to about 920 pg/mg and that the claimed concentration of bFGF of 10,000 pg/ml, is substantially higher than these amount and which is suggested by Tom and/or Daniel (Remarks pg. 9 para. 3).  Applicant further argues that the claim recites the limitation of “retained bFGF” which is different from having the membrane soaked to achieve an increased bFGF concentration (Remarks pg. 9 para. 4).  As stated above, this new limitation will require a new search to be properly examined.  

New Art

New prior art found during the updated search is made of record and is considered pertinent to applicant's disclosure. 
1.  Qin et al. (US 2018/0361026 A1, priority to Dec. 23, 2015) 
Qin teaches a decellularized placental membrane comprising the amnion layer and chorion layer (abstract).  Qin teaches the placental membrane is decellularized 


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632